                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

FRANK C. SOLIS, JR.                                                             PLAINTIFF

V.                           CASE NO. 4:19-CV-38-SWW-BD

SHERRY WALLACE, et al.                                                       DEFENDANTS

                                          ORDER

       The Court has received a Recommended Disposition (“Recommendation”) filed

by Magistrate Judge Beth Deere. Mr. Solis has not filed an objection. After careful

review of the Recommendation, the Court concludes that it should be, and hereby is,

approved and adopted as this Court’s findings in all respects.

       Mr. Solis’s claims are DISMISSED, without prejudice, based on his failure to

state a constitutional claim for relief. The Court certifies that this dismissal counts as a

“strike” for purposes of 28 U.S.C. § 1915(g) and that an in forma pauperis appeal of this

dismissal would be frivolous and would not be taken in good faith.

       IT IS SO ORDERED, this 1st day of March, 2019.



                                                   /s/Susan Webber Wright
                                                   UNITED STATES DISTRICT JUDGE
